UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


SHEILA K. MONTGOMERY,                 
               Plaintiff-Appellant,
                v.
THE STATE OF MARYLAND;
DEPARTMENT OF PUBLIC SAFETY AND                No. 02-1998
CORRECTIONAL SERVICES, Division of
Corrections; ROBERT KUPEC,
Warden; GEORGE KALOROUMAKIS,
Deputy Warden,
              Defendants-Appellees.
                                      
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
           Frederic N. Smalkin, Senior District Judge.
                          (CA-00-1019-S)

                     Submitted: June 30, 2003

                      Decided: July 30, 2003

      Before WILKINS, Chief Judge, and WILKINSON and
                  LUTTIG, Circuit Judges.



Affirmed as modified by unpublished per curiam opinion.


                           COUNSEL

Jonathan R. Siegel, Washington, D.C.; Robin R. Cockey, COCKEY,
BRENNAN & MALONEY, P.C., Salisbury, Maryland, for Appellant.
2                MONTGOMERY v. STATE OF MARYLAND
J. Joseph Curran, Jr., Attorney General of Maryland, Andrew H.
Baida, Solicitor General, Scott S. Oakley, Assistant Attorney General,
Baltimore, Maryland, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   In 2000, Sheila K. Montgomery filed this action against the State
of Maryland, the Department of Public Safety and Correctional Ser-
vices, and the Warden and Deputy Warden at Eastern Correctional
Institution, in their official and individual capacities, alleging claims
under 42 U.S.C. § 1983 (2000), and the Family Medical Leave Act
("FMLA" or "the Act"), 29 U.S.C.A. §§ 2601-2619 (West 1999 &
Supp. 2003). Although Defendants withdrew their assertion of Elev-
enth Amendment immunity, the district court dismissed both counts
on sovereign immunity grounds.

   On appeal, the State reasserted its Eleventh Amendment immunity.
This court held that the Eleventh Amendment barred all claims
against the State and the Department of Public Safety, the Warden,
and the Deputy Warden except the claim for reinstatement under the
FMLA against the individual administrators in their official capaci-
ties. That claim, we held, was properly dismissed for failure to state
a claim on which relief could be granted. Montgomery v. Maryland,
266 F.3d 334 (4th Cir. 2001).

   The Supreme Court granted Montgomery’s petition for certiorari.
The Court vacated our decision and remanded the case for reconsider-
ation in light of Lapides v. Board of Regents of Univ. Sys. of Georgia,
535 U.S. 613 (2002). We remanded the case to the district court for
reconsideration in light of Lapides.
                  MONTGOMERY v. STATE OF MARYLAND                         3
   On remand, the district court concluded that Lapides did not affect
its holding, and reinstated its order dismissing the § 1983 claim for
failure to state a claim and the FMLA claim for lack of subject matter
jurisdiction. The latter ruling was based on the court’s conclusion that
the FMLA did not validly abrogate the State’s sovereign immunity.
Montgomery appeals, raising issues only as to the FMLA claim. She
therefore has abandoned the § 1983 claim. See Edwards v. City of
Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999).

   In a recent decision, the Supreme Court held that Congress effec-
tively abrogated the states’ Eleventh Amendment immunity against
causes of action based on the FMLA. Nevada Dep’t of Human
Resources v. Hibbs, 123 S. Ct. 1972 (2003). Thus, the issue of
whether the State can waive the immunity and then withdraw the
waiver is moot in this case, as sovereign immunity does not protect
the states in FMLA actions. Unless the complaint is subject to dis-
missal on other grounds, we must remand the case to the district court
for consideration on the merits.

   In our prior decision, we stated, "even if Montgomery’s claim for
damages could somehow survive the sovereign immunity defense,
dismissal would still be proper because she has failed to state a claim
upon which relief can be granted." Montgomery, 266 F.3d at 341. A
complaint should not be dismissed for failure to state a claim unless
"after accepting all well-pleaded allegations in the plaintiff’s com-
plaint as true and drawing all reasonable factual inferences from those
facts in the plaintiff’s favor, it appears certain that the plaintiff cannot
prove any set of facts in support of his claim entitling him to relief."
Edwards v. City of Goldsboro, 178 F.3d 231, 244 (4th Cir. 1999).

   Montgomery argues that, as the Supreme Court vacated that deci-
sion, our holding is not binding. While that may be so, see Johnson
v. Bd. of Educ. of City of Chicago, 457 U.S. 52, 53-54 (1982), we are
persuaded that our reasoning remains valid.

   Damages under the FMLA are limited to lost or denied wages, sal-
ary, benefits, or other compensation. 29 U.S.C. § 2617(a)(1)(A)(i)(I).
If there have been no such losses, damages are limited to actual mon-
etary losses such as the cost of care. § 2617(a)(1)(A)(i)(II). Montgom-
ery alleged no lost wages or cost of care, focusing instead on
4                MONTGOMERY v. STATE OF MARYLAND
emotional distress, which, along with nominal and consequential
damages, is not covered under the Act. See Walker v. United Parcel
Serv., Inc., 240 F.3d 1268, 1277 (10th Cir. 2001) (no actual damages
suffered, no grounds for equitable relief; plaintiff sought only nominal
damages); Graham v. State Farm Mut. Ins. Co., 193 F.3d 1274, 1284
(11th Cir. 1999) (plaintiff failed to show adverse employment action
or damages; damages not recoverable for mental distress); Nero v.
Industrial Molding Corp., 167 F.3d 921, 930 (5th Cir. 1999) (FMLA
damages limited to lost salary or wages, employment benefits, or any
other compensation that shows quid pro quo between employer,
employee—not out-of-pocket expenses and damages for mental
anguish); Cianci v. Pettibone Corp., 152 F.3d 723, 728 (7th Cir.
1998) (inmate fired before FMLA leave scheduled suffered no dam-
ages recoverable under the Act).

   As to Montgomery’s request for injunctive relief, we addressed this
issue as well in our prior decision and remain persuaded by that rea-
soning. Under the FMLA, an employer must restore an employee to
the same or an equivalent position with equivalent benefits, pay and
other conditions of employment. 29 U.S.C. § 2614(a)(1)(A), (B).
Under 29 C.F.R. § 825.215(a) (2003), an equivalent position is "one
that is virtually identical to the employee’s former position in terms
of pay, benefits and working conditions, including privileges, perqui-
sites and status." The equivalency requirement does not extend to "de
minimis or intangible, unmeasurable aspects of the job." 29 C.F.R.
§ 825.215(f). As we stated previously, Montgomery’s complaints are
based on these de minimis and unmeasurable parts of her new assign-
ment as compared with her old. The jobs are at the same pay grade
and increment level, her classification is the same, and she received
a significant raise within two months of the transfer.

   Montgomery alleges that, under the notice pleading requirements
of the federal system, her complaint was adequate and she should not
be held to any factual allegations in her complaint. However, under
Fed. R. Civ. P. 8(a), a pleading must contain: (1) a short, plain state-
ment of the grounds for jurisdiction; (2) a short, plain statement of the
claim, showing plaintiff is entitled to relief; and (3) "a demand for
judgment for the relief the pleader seeks." Fed. R. Civ. P. 8(a). Mont-
gomery fails to show that she is entitled to relief, and her demand for
judgment does not seek relief that is recoverable under the Act.
                 MONTGOMERY v. STATE OF MARYLAND                       5
Therefore, we conclude that dismissal under Fed. R. Civ. P. 12(b)(6),
for failure to state a claim on which relief can be granted, is appropri-
ate.

   Her allegation that the district court erred in denying her motion to
amend also lacks merit. We review the district court’s denial of a
motion to amend for abuse of discretion. Deasy v. Hill, 833 F.2d 38,
40 (4th Cir. 1987). Montgomery failed to make a written motion to
amend in the district court; her sentence at the end of a memorandum
opposing a motion to dismiss does not satisfy the requirements of
Fed. R. Civ. P. 7(b), governing the form of motions. See Ramsgate
Court Townhome Assoc. v. West Chester Borough, 313 F.3d 157, 161
(3d Cir. 2002); Calderon v. Kansas Dep’t of Soc. and Rehab. Serv.,
181 F.3d 1180, 1185-87 (10th Cir. 1999). Therefore, the district court
did not err in failing to act on such a motion.

   Accepting all Montgomery’s allegations as true and making all
inferences in her favor, it is clear that she cannot prove any set of
facts in support of her claim that would entitle her to relief. Edwards,
178 F.3d at 730. Therefore, although the district court erred in dis-
missing for lack of jurisdiction, the complaint is subject to dismissal
for failure to state a claim on which relief can be granted. We affirm
the decision of the district court dismissing her claim under the
FMLA, for the reasons stated above. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                          AFFIRMED AS MODIFIED